Exhibit 10.33

SECOND AMENDMENT TO PATENT SECURITY AGREEMENT

THIS SECOND AMENDMENT TO PATENT SECURITY AGREEMENT (the “Amendment”) is entered
into as of this 26th day of November, 2002 by and between UNIGENE LABORATORIES,
INC., a Delaware corporation, having its principal place of business at 110
Little Falls Road, Fairfield, New Jersey 07004 (the “Company”), and Jay Levy, a
resident of New Jersey (the “Secured Party”).

W I T N E S S E T H :

WHEREAS, the Company and the Secured Party are parties to that certain Patent
Security Agreement dated as of March 13, 2001 (the “Agreement”), as amended on
May 29, 2001, pursuant to which the Company has granted the Secured Party a
security interest in certain of its patents and patent applications to secure
payment by the Company of the Obligations (as defined in the Agreement); and

WHEREAS, the Secured Party has agreed to execute this Amendment in connection
with the Company’s execution of that certain License and Development Agreement,
dated the date hereof, by and between the Company and Upsher-Smith Laboratories,
Inc.

NOW, THEREFORE, in consideration of the premises, the mutual promises made
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1     Amendments. The Agreement is hereby amended by:

 

  .1 deleting Section 4.1 in its entirety and replacing it with the following

The Company owns all of the Collateral free and clear of any lien, encumbrance,
mortgage, security agreement, pledge or charge other than a license and
development agreement, dated the date hereof, between the Company and
Upsher-Smith Laboratories, Inc., pursuant to which the Company has licensed to
Upsher-Smith Laboratories certain rights under the Licensed Patents (as defined
in the Upsher-Smith License Agreement) including without limitation
(i) Unigene’s United States Patent No. 6,440,392 issued on August 27, 2002,
(ii) Unigene’s United States Patent No. 6,103,495, issued on August 15, 2000 and
(iii) Unigene’s United States Patent No. 4,708,934, issued on November 24, 1987.
Secured party acknowledges that Secured Party’s rights under this Agreement are
subject to the Upsher-Smith License Agreement.

 

  .2 deleting Exhibit A attached thereto in its entirety and substituting
therefore Exhibit A attached to this Amendment.

2     No Other Changes. Except as expressly amended hereby, all of the terms and
conditions of the Agreement remain in full force and effect.

3     Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New Jersey without giving effect to
conflicts of laws principles.

4     Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original and all of which shall constitute the
same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first above written.

 

UNIGENE LABORATORIES, INC.

By:

 

/s/ Warren Levy

Name:

  Warren P. Levy

Title:

  President & CEO

/s/ Jay Levy

JAY LEVY



--------------------------------------------------------------------------------

EXHIBIT A

UNIGENE U.S. Patent Rights

 

Patent #

  

Title

  

Date of Patent

US 4,689,220

   Immunization by Immunogenic Implant    August 25, 1987

US 4,708,934

   Alpha-Amidation Enzyme    November 24, 1987

US 6,319,685

   Alpha-Amidation Enzyme (Protein Interference)    November 20, 2001

US 5,789,234

   Expression Systems for Amidating Enzyme    August 04, 1998

US 5,912,014

   Oral Salmon Calcitonin Pharmaceutical Products    June 15, 1999

US 6,086,918

   Oral Peptide Pharmaceutical Products    July 11, 2000

US 6,103,495

   Direct Expression of Peptides into Culture Media (Divisional 1)    August 15,
2000

US 6,210,925

   Direct Expression of Peptides into Culture Media (Divisional 2)    April 3,
2001

US 6,440,392

   Nasal Calcitonin Formulations    August 27, 2002 Application
#09/780,870    Direct Expression of Peptides into Culture Media (Divisional 3)
   Filing Date: February 9, 2001 Application
#09/780,643    Direct Expression of Peptides into Culture Media (Divisional 4)
   Filing Date: February 9, 2001 Application
#09/997,465    Oral Peptide Pharmaceutical Products    Filing Date: November 29,
2001 Application
#10/094,306    Oral Peptide Pharmaceutical Dosage Form And Method of Production
   Filing Date: March 7, 2002